COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Mary Patricia Dougherty v. The Northern Trust Company
Appellate case number:      01-21-00254-CV
Trial court case number:    461524
Trial court:                Probate Court No. 3 of Harris County
        Appellant, Mary Patricia Dougherty, filed a petition for permissive interlocutory
appeal with this Court on May 18, 2021, requesting permission to appeal the probate
court’s May 3, 2021 order granting appellee, The Northern Trust Company’s, motion for
partial summary judgment on appellant’s time barred claims. See TEX. R. APP. P. 28.3.
On May 28, 2021, appellee filed its response to appellant’s petition for permissive
interlocutory appeal. See TEX. R. APP. P. 28.3(f) (response to petition for permissive appeal
due within ten days of filing date of petition). Accordingly, any reply brief of appellant
was due to be filed by June 4, 2021. See TEX. R. APP. P. 28.3(f) (reply to response for
petition for permissive appeal due within seven days of filing of response).
       On June 4, 2021, appellant filed a motion for extension to file a reply in support of
her petition for permissive interlocutory appeal, requesting that the deadline be extended
to June 11, 2021. Appellant’s motion for extension includes a certificate of conference
representing that counsel for appellee does not oppose the extension requested in
appellant’s motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).
      Appellant’s motion is granted. Any reply in support of appellant’s petition for
permissive interlocutory appeal is due to be filed no later than June 11, 2021.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: __June 10, 2021_____